Citation Nr: 0330225	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  00-22 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disorder.

2.  Entitlement to service connection for low back disorder.

3.  Entitlement to service connection for osteoarthritis, 
both hands.

4.  Entitlement to service connection for osteoarthritis, 
knees, bilateral, status post bilateral total knee 
replacements.

5.  Whether new and material evidence sufficient to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from October 1962 to October 
1964.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

A May 1999 Board decision found new and material evidence 
sufficient to reopen the appellant's previously denied claim 
for service connection for bilateral knee disorder was 
received.  The remand portion of that decision remanded the 
appellant's claim for bilateral hand and knee disorders to 
the RO for additional development.  The RO completed the 
additional development and returned the case to the Board for 
further appellate review.

A December 1999 rating decision denied service connection for 
cervical spine and low back conditions as not well grounded.  
The appellant filed a timely notice of disagreement (NOD) and 
substantive appeal.  A December 2001 rating decision 
reconsidered the appellant's claims after enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002), and again denied them.

A March 2000 rating decision found new and material evidence 
sufficient to reopen a claim for service connection for PTSD 
has not been received.  The appellant filed a timely NOD in 
April 2000 and a substantive appeal in May 2000.

An October 2002 rating decision granted a compensable 
evaluation of 10 percent, effective October 22, 1992, for the 
appellant's service connected residuals, multiple injuries, 
right little finger, with traumatic arthritis.  There is no 
record in the case file of a NOD as concerns this decision.  
Therefore, it is not before the Board and will not be a part 
of this remand.


REMAND

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the VCAA became 
law.  This law redefined the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).  This 
change in the law is potentially applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.

During the initial review of this case, the Board noted that 
the appellant has not been provided the statutorily required 
notice of the provisions of the VCAA and VA's obligations 
thereunder, as concerns his claims for service connection for 
his bilateral hand and bilateral knee disorders and his claim 
to reopen his previously denied PTSD claim.  The Board may 
not cure this defect.  See Disabled American Veterans, et al. 
(DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  The notice provided to the appellant must, in 
addition to stating the general provisions of the VCAA, 
specifically inform the appellant what evidence the RO will 
attempt to obtain on behalf of the appellant and what 
evidence the appellant is expected to obtain and provide the 
RO.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).
The RO provided the appellant the required VCAA notice as 
concerns his claims for service connection for cervical spine 
and low back disorders in a June 2001 letter.  The June 2001 
letter informed the appellant that he had 60 days to submit 
any evidence he desired considered in support of his claim.  
In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in DAV 
v. Secretary of Veterans Affairs, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.

Although the June 2001 letter states 60 days, any period 
other than one year, as provided in the VCAA is invalid.  
Therefore, since this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Additionally, the record contains conflicting opinions from 
VA examinations in 1999 and 2001 concerning the arthritis of 
the hands and knees.  As the case is otherwise in need of 
development, it will be requested that a board of 2 
orthopedists review the file and reconcile those opinions.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations for all of the appellant's 
claims currently pending have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  In view of the claimed stressors, the 
RO shall inquire of the appellant as to 
whether he still has a copy of the record 
of trial (ROT) of his special court-
martial and whether he has copies of any 
enlisted efficiency reports which were 
rendered on him during his active 
service.

3.  If the appellant is unable to provide 
the referenced documents, or to the 
extent not provided, the RO shall inquire 
of the National Personnel Records Center 
as to whether the appellant's military 
personnel records include any enlisted 
efficiency reports on the appellant for 
the period of his active military 
service.  If so, the RO shall obtain 
copies and associate them with the claim 
file.

4.  The RO shall contact the Office of 
The Judge Advocate General of The Army 
and request a copy of the ROT, and allied 
papers, for the special court-martial of 
United States v.[the appellant] convened 
by Special Order Number 23, Headquarters 
2nd Battalion, 15th Infantry, APO 26, 
dated 25 July 1964 (Action of the 
Convening Authority is reflected in SPCMO 
Number 32, same HQ, 31 July 1964), to 
include any written review of the Staff 
Judge Advocate (SJA), HQ 3rd Infantry 
Division (should the appellant provide a 
copy of the ROT, the RO still shall 
develop for a copy of any extant SJA 
review performed at the 3rd Infantry 
Division level, if it is not among any 
documents provided by the appellant).

5.  The RO should make arrangements for a 
board of 2 orthopedists who have not 
examined the veteran to review the claims 
folder.  Specifically, the VA examination 
reports of 1999 and 2001 (one 2001 exam 
is a fee basis exam) and attempt to 
reconcile the opinions.  The board should 
enter their opinion as to which 
opinion(s) appear more medically sound 
and set forth the reasons therefore.

6.  After all of the above is complete, 
the RO shall review all evidence obtained 
since the last supplemental statement of 
the case (SSOC).  To the extent that any 
benefits sought on appeal remain denied, 
issue the appellant and his 
representative a SSOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




